Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 112
In view of amendment and arguments filed on 02/22/2021, the 112(b) rejections in the previous office action dated 11/23/2020 are hereby withdrawn.

Response to Arguments
On pages 8-9 of Remarks filed on 02/22/2021, Applicant’s arguments have been fully considered but they are moot because new passages are cited in the current rejection. The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-16, 18, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US 20170215155) in view of Baldemair (US 20190394075).

Regarding claim 1, Nogami discloses that “A method of wireless communication carried out by a user equipment (UE), the method comprising: forming, based at least on uplink transmissions within a window, at least one group (Nogami, in at least Figs. 11-12 and [00056]: the terminal device and the base station device may employ a technique for aggregating the frequencies (component carriers or frequency band) of a plurality of different frequency bands through carrier aggregation and treating the resultant as a single frequency (frequency band). The component carrier includes an uplink component carrier corresponding to the uplink and a downlink component carrier corresponding to the downlink; and [0117], lines 3-7: the uplink transmission timing in the MCG and the uplink transmission timing in the MCG are different from each other. For example, subframe i in the MCG overlaps subframe i-1 in the SCG and subframe i in the SCG The subframe i in the SCG overlaps the subframe i in the MCG and subframe i+1 in the MCG); allocating total transmission power among the overlapping uplink transmissions of the group based at least in part on the determining (Nogami, in at least Figs. 11-12 and [0117]: … subframe i in the MCG overlaps subframe i−1 in the SCG and subframe i in the SCG The subframe i in the SCG overlaps the subframe i in the MCG and subframe i+1 in the MCG For this reason, in dual connectivity, transmit power control for uplink transmission in a cell group preferably takes into account transmit power of two subframes that each subframe overlap in the other cell group).”
	Nagomi does not expressly disclose that identifying an offset window for a joint timeline referenced from a start of a first transmission latest transmission grant among each grant for the overlapping uplink transmissions and beginning the first transmission; determining, for each transmission of the group, if a grant of each respective uplink transmission is received prior to the offset window 
	Baldemair teaches that “identifying an offset window for a joint timeline referenced from a start of a first transmission latest transmission grant among each grant for the overlapping uplink transmissions and beginning the first transmission (Baldemair, in at least [0058], Systems and methods are disclosed herein for time-domain resource allocation for a Msg3 transmission on a Physical Uplink Shared Channel (PUSCH) that accounts for the larger processing time needed for decoding of a respective uplink grant for the Msg3 transmission received on a Physical Downlink Shared Channel (PDSCH) (i.e., received via a Random Access Response (RAR) message). In certain embodiments of the disclosed subject matter, a regular PUSCH table is used for time-domain resource allocation for Msg3, but, if used to schedule a Msg3 transmission via a Msg2 transmission, an offset is added; and [0062]: an offset is added to the slot offset value (i.e., the K2 value) signaled in the time-domain resource allocation to account for the additional processing time, wherein the offset window is based on the processing time); determining, for each transmission of the group, if a grant of each respective uplink transmission is received prior to the offset window (Baldemair, in at least [0058], Systems and methods are disclosed herein for time-domain resource allocation for a Msg3 transmission on a Physical Uplink Shared Channel (PUSCH) that accounts for the larger processing time needed for decoding of a respective uplink grant for the Msg3 transmission received on a Physical Downlink Shared Channel (PDSCH) (i.e., received via a Random Access Response (RAR) message). In certain embodiments of the disclosed subject matter, a regular PUSCH table is used for time-domain resource allocation for Msg3, but, if used to schedule a Msg3 transmission via a Msg2 transmission, an offset is added; and [0012]: the uplink grant is not provided in a DCI (i.e., not provided in a Physical Downlink Control Channel (PDCCH)). Rather, the uplink grant for Msg3 is provided in Msg2, wherein the grant is received prior to the offset window).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Baldemair’s teaching in the 

Regarding claim 6, Baldemair further teaches that “The method of claim 1. wherein the at least one group is (Baldemair, in at least [0058], Systems and methods are disclosed herein for time-domain resource allocation for a Msg3 transmission on a Physical Uplink Shared Channel (PUSCH) that accounts for the larger processing time needed for decoding of a respective uplink grant for the sg3 transmission received on a Physical Downlink Shared Channel (PDSCH) (i.e., received via a Random Access Response (RAR) message). In certain embodiments of the disclosed subject matter, a regular PUSCH table is used for time-domain resource allocation for Msg3, but, if used to schedule a Msg3 transmission via a Msg2 transmission, an offset is added).”

Regarding claim 7, Nagomi further discloses that “The method of claim 6, wherein if more than one of the overlapping uplink transmissions starts at a same symbol, one group is formed for those overlapping uplink transmissions and the duration under consideration is a longest duration of the overlapping uplink transmissions that starts at the same symbol (Nogami, in at least Figs. 11 & 12: if symbols in Cell #0-#4 are transmitted at a same symbol, then it is very obvious that the overlapping duration would be a longest duration since there will be  more overlapping).”

Regarding claim 8, Nogami and Baldemair further teaches that “The method of claim 1, wherein the allocating includes allocating total transmission power to the at least one group using joint power determination in response to determining that, for each overlapping uplink transmission of the group, the grant of each respective uplink transmission is received prior to the offset window (Nogami, in at least [0139]: The remaining power can be allocated to uplink channels and/or uplink signals that do not satisfy PMeNB or PSeNB. The remaining power is allocated on the basis of the priorities for the types of uplink transmission. The types of uplink transmission correspond to uplink channel, uplink signal, and/or UCI. The priorities  are given over the cell groups. The priorities may be defined in advance or may be configured through higher-layer signaling; and [0143-0152]; and [0254]: the excess power in this step is allocated to the channels/signals to which power scaling was applied, in the order of priority over the CGs as long as the total output power of the terminal device 1 does not exceed PCMAX at any part of the subframe) and (Baldemair, in at least [0058]: In certain embodiments of the disclosed subject matter, a regular PUSCH table is used for time-domain resource allocation for Msg3, but, if used to schedule a Msg3 transmission via a Msg2 transmission, an offset is added; and [0012]: the uplink grant is not provided in a DCI (i.e., not provided in a Physical Downlink Control Channel (PDCCH)). Rather, the uplink grant for Msg3 is provided in Msg2, wherein the grant is received prior to the offset window).”

Regarding claim 9, Nagomi further discloses that “The method of claim 1, wherein the at least one group includes uplink transmissions associated with a secondary cell group (SCG) (Nogami, in at least [0060]: … "secondary cell (SCell)").”

Regarding claim 10, Nagomi further discloses that “The method of claim 1, wherein the allocating includes: determining, for one or more overlapping uplink transmissions of the group where the respective grant is not received prior to the offset window (Nogami, in at least Fig. 11: subframes are dropped); and allocating total transmission power among the overlapping uplink transmissions of the group based at least in part on whether there is an where the respective grant is not received prior to the offset window (Nogami, in at least [0148]: … The remaining power is given by subtracting the power determined on the basis of uplink transmission in the first cell group and the power determined on the basis of uplink transmission in the second cell group, from the total maximum output power of the terminal device. The maximum output power is the total of the power determined on the basis of the uplink transmission in the first cell group and the power allocated to the first cell group from the remaining power; and [0153]).

Regarding claim 11, Nagomi further discloses that “The method of claim 10, wherein the allocating total transmission power among the uplink transmissions of the group (Nogami, in at least [0139]: The remaining power can be allocated to uplink channels and/or uplink signals that do not satisfy PMeNB or PSeNB. The remaining power is allocated on the basis of the priorities for the types of uplink transmission. The types of uplink transmission correspond to uplink channel, uplink signal, and/or UCI. The priorities  are given over the cell groups. The priorities may be defined in advance or may be configured through higher-layer signaling; and [0143-0152]).”

Regarding claim 12, Nagomi further discloses that “The method of claim 10, wherein the allocating total transmission power among the uplink transmissions of the group cell group of that uplink transmission, even if that uplink transmission has a priority that is less than priorities of other uplink transmissions of the group with which it overlaps (Nogami, in at least [0139]: The remaining power can be allocated to uplink channels and/or uplink signals that do not satisfy PMeNB or PSeNB. The remaining power is allocated on the basis of the priorities for the types of uplink transmission. The types of uplink transmission correspond to uplink channel, uplink signal, and/or UCI. The priorities  are given over the cell groups. The priorities may be defined in advance or may be configured through higher-layer signaling; and [0143-0152]; and [0254]: the excess power in this step is allocated to the channels/signals to which power scaling was applied, in the order of priority over the CGs as long as the total output power of the terminal device 1 does not exceed PCMAX at any part of the subframe).”

Regarding claim 13, Nagomi further discloses that “The method of claim 10, wherein the allocating total transmission power among the uplink transmissions of the group (Nogami,  in at least [0139]: The remaining power can be allocated to uplink channels and/or uplink signals that do not satisfy PMeNB or PSeNB. The remaining power is allocated on the basis of the priorities for the types of uplink transmission. The types of uplink transmission correspond to uplink channel, uplink signal, and/or UCI. The priorities  are given over the cell groups. The priorities may be defined in advance or may be configured through higher-layer signaling; and [0143-0152]; and [0254]: the excess power in this step is allocated to the channels/signals to which power scaling was applied, in the order of priority over the CGs as long as the total output power of the terminal device 1 does not exceed PCMAX at any part of the subframe, wherein "power scaling" means that transmission power is set in adjacent group).”

Regarding claim 14, Nagomi further discloses that “The method of claim 1, wherein the allocating includes ensuring that a transmission power allocated for an uplink transmission is not reduced below a reserved power for uplink transmissions defined for a [[CG]]cell group of that uplink transmission (Nogami. In at least Claim 1: a higher  layer processing unit that configures a first cell group and a second cell group and configures PMeNB, guaranteed power in the first cell group, and PSeNB, guaranteed power in the second cell group).”

Regarding claim 15, Nagomi further discloses that “The method of claim 1, wherein the allocating includes ensuring that total transmission power allocated for uplink transmissions of the group does not exceed a maximum allowed power across all CCs of all cell groups (CGs) (Nogami, in at least [0012]: In such a terminal device, for the uplink physical channel, upon dual connectivity being not configured, power of the uplink physical channel is determined on the basis of whether PCMAX, the maximum transmit power of the terminal device, is exceeded; upon the dual connectivity being configured, power of the uplink physical channel in the first cell group is determined on the basis of whether PMCG, the maximum transmit power of the first cell group, is exceeded, power of the uplink physical channel in the second cell group is determined on the basis of whether PSCG, the maximum transmit power of the second cell group, is exceeded, the PMCG is calculated through computation using at least the PCMAX and the PSeNB, and the PSCG is calculated through computation using at least the PCMAX and the PMeNB; and upon the dual connectivity being configured…).”

Regarding claim 16, Nagomi further discloses that “The method of claim 1, wherein the allocating includes allocating total transmission power to uplink transmissions of the group according to priority rules (Nogami, in at least [0139]: The remaining power can be allocated to uplink channels and/or uplink signals that do not satisfy PMeNB or PSeNB. The remaining power is allocated on the basis of the priorities for the types of uplink transmission. The types of uplink transmission correspond to uplink channel, uplink signal, and/or UCI. The priorities  are given over the cell groups. The priorities may be defined in advance or may be configured through higher-layer signaling; and [0143-0152]).”

Regarding claim 18, Nagomi further discloses that “The method of claim 16, wherein the priority rules prioritize transmissions based on content type, including prioritizing physical random access channel (PRACH) transmissions over physical uplink control channel (PUCCH) transmissions (Nogami, in at least [0186], last 3 lines: … a PRACH may have a higher priority than a PUCCH, and an SRS may have a lower priority than a PUSCH (not including any UCI)).”

Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 7 above.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 8 above.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 9 above.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US 20170215155) and Baldemair (US 20190394075) in view of Mueck (WO2018035489A1).

Regarding claim 2, Nogami and Baldemair discloses the features of claim 1, but do not expressly disclose that The method ci claim 1, wherein the at least one group is 
Mueck teaches that “The method ci claim 1, wherein the one or more groups are formed by considering all uplink transmissions confined within a window corresponding to a slot formed by a smallest subcarrier spacing (SCS) across all cell groups (CGs) of the CC's (Mueck, in at least [0038], lines 3-5: … the optimal OFDM SCS parameter set can be the smallest common SCS which is supported by the transmitter and receiver and fulfills the QoS levels of the UE).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mueck’s teaching in the method or device of Nagomi and Baldemair so that quality of service can be maintained and the overheads can be reduced because of the small carrier spacing.

Regarding claim 3, Mueck further teaches that “The method of claim 1, wherein the at least one group is (Mueck, in at least [0038], last 7 lines: … a protocol can be introduced which firstly allows the transmitter to request information on the OFDM SCS capabilities (i.e., the minimum SCS supported) and secondly allows the receiver to provide its capabilities. The "SCS Capability" are typically expressed by an integer "n>=0" in the range of [Nmin, Nmax], the values of which shall be specified in the standard, e.g., Nmin=-2, and Nmax = 5, in the following form: With "n" given, the subcarrier spacing is 2n * 15kHz, wherein [Nmin, Nmax] defines a window size).”

Regarding claim 4, Mueck further teaches that “The method of claim 3. wherein the window size corresponds to a largest SCS that the UE supports (Mueck, in at least [0053]: the largest subcarrier spacing can be used in any case in order to be certain that all target stations can support the subcarrier spacing employed for the transmission).”

Regarding claim 5, Mueck further teaches that “The method of claim 3. further comprising: transmitting. by the UE to a base station, the window size as a UE capability (Mueck, in at least [0038], last 7 lines: … a protocol can be introduced which firstly allows the transmitter to request information on the OFDM SCS capabilities (i.e., the minimum SCS supported) and secondly allows the receiver to provide its capabilities. The "SCS Capability" are typically expressed by an integer "n>=0" in the range of [Nmin, Nmax], the values of which shall be specified in the standard, e.g., Nmin=-2, and Nmax = 5, in the following form: With "n" given, the subcarrier spacing is 2n * 15kHz, wherein [Nmin, Nmax] defines a window size).”

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US 20170215155) and Baldemair (US 20190394075) in view of Uchino (US 9781732).

Regarding claim 17, Nogami and Baldemair discloses the features of claim 16, but do not expressly disclose that The method of claim 16, wherein the priority rules prioritize transmissions of a master cell group (MCG) over transmissions of a secondary cell group (SCG).
Uchino teaches that “The method of claim 16, wherein the priority rules prioritize transmissions of a master cell group (MCG) over transmissions of a secondary cell group (SCG) (Uchino, in at least Col. 7, lines 25-33: the transmission priority may be set depending on component carriers or cells. For example, transmission of an uplink control channel in a primary cell may be prioritized over transmission of an uplink control channel in a secondary cell. For example, if the PUCCH-CQI is transmitted in multiple cells, the transmission priority may be set so that the PUCCH-CQI in the primary cell can be transmitted in priority over the PUCCH-CQI in the secondary cell (PCell CQI>SCell CQI)).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Uchino’s teaching in the method or device of Nagomi and Baldemair so that transmission of an uplink control channel to the anchor base station 50 may be prioritized and the uplink control channel transmitted to a component carrier or a cell served by the anchor base station 50 may be transmitted at a higher transmission power than the uplink control channel .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US 20170215155) and Baldemair (US 20190394075) in view of Li (US 20180176922).

Regarding claim 19, Nogami and Baldemair discloses the features of claim 16, but do not expressly disclose that The method of claim 16, wherein the priority rules prioritize transmissions based on traffic type, including prioritizing transmissions for ultra-reliable low latency communications (URLLC) over transmissions for enhanced mobile broadband (eMBB).
Li teaches that “The method of claim 16, wherein the priority rules prioritize transmissions based on traffic type, including prioritizing transmissions for ultra-reliable low latency communications (URLLC) over transmissions for enhanced mobile broadband (eMBB) (Li, in at least [0064]: … URLLC data and/or control information may be prioritized over eMBB data and/or control information and, therefore, the first base station 402 may perform one or more operations in order to mitigate inter-cell interference (e.g., interference caused by traffic in neighboring cells) and improve quality of URLLC applications).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Li’s teaching in the method or device of Nagomi and Baldemair so that the first base station 402 may perform one or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/           Primary Examiner, Art Unit 2648